By JUDGE WILLIAM L. WINSTON
This is a suit by a tenant against her landlord arising out of an assault upon the tenant by an employee of the landlord. Liability is based upon the negligent hiring and retention of the employee.
The parties have stipulated that the depositions taken in this case may be considered in ruling upon this Motion for Summary Judgment. The evidence reveals that the employee (a maintenance man at an apartment complex) had received a less than honorable discharge from the army, had had a speeding ticket in Louisiana in 1975, and had been retained in the defendant’s employ after the latter had discovered that the employee had converted to his own use a rent check given to him by a tenant. This latter incident is relied upon by the plaintiff to show the retention by the defendant of an employee with a "criminal propensity."
Clearly there is no evidence to support any charge of negligent hiring. The plaintiff seems to rely most heavily on the theory of negligent retention by the defendant. If this case were based upon some conduct on the employee’s part involving the crimen falsi or stealing, there would be merit in the plaintiff’s position. Where, however, the conduct complained of involved a vicious *462assault, the result is different. There is no causal relation between what the defendant knew or should have known about the employee and what the latter eventually did.
The Motion for Summary Judgment is granted.